Citation Nr: 1813048	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer and residuals from prostate removal. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

A. Private Treatment Records

The Veteran has indicated that he received treatment from Dr. D.G., in Glendale, Arizona.  See October 2015 Disability Benefits Questionnaire (DBQ).  The Veteran specified that Dr. D.G. is his current oncologist.  See April 2016 Notice of Disagreement.  It does not appear the VA has attempted to procure these records.  On remand, an attempt should be made to obtain these records. 

B. VA Examination

The Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of his prostate cancer and residuals from prostate removal.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

The Veteran was diagnosed with prostate cancer in June 2007, underwent a robotic prostatectomy in September 2007, and currently suffers from residuals of prostate removal; thus, there is a current disability.  See September 2015 and October 2015 DBQ.

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran identified that he was exposed to asbestos, contaminants, and carcinogens during service.  See April 2016 Notice of Disagreement.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

In the instant case, the Veteran contends that he was exposed to asbestos and other carcinogens while working as an engineman aboard the USS Brough.  Military personnel records corroborate the Veteran's account.  For example, while the Veteran's DD 214 does not specify his military occupation specialty (MOS), it does confirm that he was aboard the USS Brough.  Additionally, service personnel records verify that the Veteran served aboard the USS Brough from July 1959 to June 1962.  The Manual provides a table to determine the probability of asbestos exposure by MOS.  A review of the Manual shows that a MOS of engineman indicates exposure to asbestos is probable.  See IV.ii.1.I.3.c.  Therefore, for purposes of obtaining an examination, the Board finds the Veteran's statements regarding working as an engineman aboard the USS Brough to be credible, as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  38 C.F.R. § 3.159(a)(2).  Consequently, the Board concludes that the Veteran was exposed to asbestos while in-service.

As to whether there is an indication that the disability or symptoms may be associated with the veteran's service, an October 2015 letter composed by Dr. D.G., states, "There is a 50% probability that the current negative effects of prostate cancer is connected to the [Veteran's] US Naval Services."  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's disability may be associated with his service.  However, the Board notes that the October 2015 letter is inadequate to establish the nexus element for service connection because it does not contain a rationale for the opinion provided.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.        

C. Decision Review Officer Hearing

Lastly, the Board notes that in his Form 9 the Veteran contended that he did not receive notification informing him of his hearing in front of the Decision Review Officer (DRO).  On remand, the Veteran should be provided another hearing opportunity with a DRO. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records from December 2016 to the present.  

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any identified relevant private medical records, to include from Dr. D.G.  All attempts to secure these records must be documented in the record.  

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items (1) and (2), schedule the Veteran for a VA examination to address the nature and etiology of his prostate cancer and residuals from prostate removal.  Provide the claims file, to include a copy of this remand, to an appropriate medical professional.  

After examination of the Veteran and a review of the claims file, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer and residuals from prostate removal was caused by his in-service exposure to asbestos, contaminants, and carcinogens while working in the engine room aboard the USS Brough?  

The examiner is asked to discuss the October 2015 letter composed by Dr. D.G., and the articles submitted by the Veteran in October 2015 that discuss the link between prostate cancer and asbestos exposure.
The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Provide the Veteran with an opportunity to have a hearing before a DRO.  The Veteran and his representative should be notified of the date, time, and location of any scheduled DRO hearing.  

6. Thereafter, readjudicate the claim.  If the benefit sought is not granted, in whole or in part, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




